Reinhard, C. J.
The appellee, a foreign corporation, instituted this action for the recovery of the value of certain personal property upon which, it was alleged in the complaint, the appellee held a chattel mortgage, but which was converted by the appellants to their own use, and placed beyond the appellee’s reach.
In the trial court, the appellee recovered judgment for $70, the appellants having previously offered to allow judgment for $50.
The first ruling complained of is the refusal of the *477trial court to strike out certain portions of the complaint.
Such a ruling does not constitute reversible error. Lewis v. Godman, 129 Ind. 359; Sprague v. Pritchard, 108 Ind. 491; Walker v. Larkin, 127 Ind. 100; Jussen v. Board, etc., 95 Ind. 567; Gwynne v. Ramsey, 92 Ind. 414; Rowe, Assignee, v. Major, 92 Ind. 206; Lake Erie, etc., R. W. Co. v. Kinsey, 87 Ind. 514; Morris, Admr., v. Stern, 80 Ind. 227.
The overruling of the demurrer to the complaint is another alleged error. It is insisted that the complaint is defective for two reasons:
1. Because of the insufficiency of the description of the property in the chattel mortgage.
2. Because no demand for the property before the commencement of the action is alleged.
The complaint undertakes to state the facts at length, upon which a recovery is sought, and in doing so sets out the substance of the mortgage which forms the basis of the claim, and also a verbatim copy of the description of the property contained in the mortgage. The description is as follows:
"One sorrel horse twelve years old, called ‘Tom,’ and one iron-gray horse four years old, called TTurk.’ ”
There was no statement as to where the property was situated when the mortgage was executed.
It is contended that the description is insufficient as far as it affects an innocent purchaser of the property, such as the appellant is claimed to be. We do not think this position can be maintained. Reasonable certainty in the description of mortgaged chattels is required, but under the rulings of our Supreme Court parol evidence is admissible for the purpose of identification, and when, by the aid of such parol evidence, the property is reason*478ably susceptible of identification, the description will be held sufficient.
The case of Tindall, A'dmr., v. Wasson, 74 Ind. 495, upon which the appellants largely rely, does not sustain them. That was an action in replevin, much like the present-case, to recover possession of the mortgaged property. The vendee of the mortgagor, who was the defendant in the action, answered that the only description of the property contained in the mortgage was “two mule colts one year old next spring.”
There was a demurrer to this answer, and it was overruled, which ruling was affirmed on appeal, the court holding that in the absence of any showing which would make the description more certain the answer was insufficient. The question was one purely as to the sufficiency of the answer, and it was expressly declared, in the opinion, that the court confined itself to the precise question presented by the answer, without attempting to lay down any general rule.
In the course of the opinion the court say: “There are no circumstances of identity stated, neither locality, ownership, nor anything else affording means of identification. The description we have given stands alone and unaided. * * * If it were aided by any;' circumstances or matter of identification which would enable the description to be made certain by parol evidence, it would be otherwise.”
In the case at bar, the description is contained in the complaint, and it is aided by circumstances of identification. True, it is not stated where the property was when the mortgage was executed, but it is described as “one sorrel horse twelve years old, called ‘Tom,’ and one iron-gray horse four years old, called ‘Hurk.’” Here we have the color, the age and the names of the horses, — all marks of identity. Nor will the fact that *479there may be other horses of the same age, or color, or names, add strength to the appellant’s position. The marks stated are sufficient, by the aid of parol evidence, to identify the property, and the description is such as to put a third person upon his inquiry.
In Burns v. Harris, 66 Ind. 536, the description a "dark bay mare” was held not a void description, and such an one as might be rendered sufficiently certain by the aid of parol testimony. It was there held that the description given in the mortgage is not the only means of identifying the property, but that parol evidence may be employed to make it certain of identity if it can he done. As in the case cited, so in the case at bar, there can be no room for doubt as to the identity, as it might very properly be rendered certain by parol testimony.
This being so the description must be held sufficient, and the case of Tindall v. Wasson, supra, does not stand in the way.
In further support of the sufficiency of the description see Buck v. Young, 1 Ind. App. 558; Duke v. Strickland, 43 Ind. 494; Ebberle v. Mayer, 51 Ind. 235; Muncie Nat’l Bank v. Brown, 112 Ind. 474.
We are of the opinion that the description was sufficient, and the fact that the appellants stand in the position of vendees to the mortgagor adds no force to their contention that they are not bound by it.
The mortgage was duly recorded, and was notice to the world. It contained enough of description of the property to put them upon their inquiry, and they are bound by it whether they had actual notice of the mortgage or not. Ross v. Menefee, 125 Ind. 432.
This brings us to the consideration of the other objection urged against the sufficiency of the complaint, that a demand for the property is not averred as having been made before the bringing of this action.
*480It is shown by the averments of the complaint that both the appellants and appellee held mortgages on the property in controversy, — the appellee as senior and the appellants as junior mortgagee.
It is further averred that the appellants obtained possession of the property by virtue of a replevin suit against the owner thereof, before a justice of the peace, based upon their said junior mortgage, and that while said suit was pending before said justice, and during the trial thereof, appellee notified appellants of its senior mortgage and exhibited it to them and their attorneys, as also the note it was made to secure, thereby giving the appellants actual notice of the appellee.’s mortgage; and that, after the appellants had been awarded judgment for the possession of the said property, they took the same, converted it to their own use and sold it, and have put said property beyond the reach of appellee, and that said appellee has been, and still is, unable to secure possession of the same. All this is alleged to have occurred before the beginning of this action, and the appellee asks judgment for damages on account of such conversion.
These allegations, we are convinced, are sufficient to excuse a demand, if one was necessary.
It is well settled, by the decided cases, that when an actual conversion is alleged a demand before suit need not be averred. Proctor v. Cole, 66 Ind. 576; Bunger v. Roddy, 70 Ind. 26; Snyder v. Baber, 74 Ind. 47; Terrell v. Butterfield, Exec., 92 Ind. 1.
It is maintained, however, that other allegations in the complaint in effect destroy the averment of a conversion. It is stated in the complaint that in the replevin suit before the justice the appellee was "present in court,” and the appellants’ learned counsel insists that as the title to the property was there involved the appellee is concluded *481by tbe judgment. To that action, the present appellee was not a party. The suit was between the present ap-. pellants and the owner and mortgagor. The mere expression “present in court” can not be construed so as to bind the appellee by the judgment there rendered.
It does not appear, from the complaint, that any issue was there made between the present parties as to their respective rights, and as between the defendants in that action and the appellee here, there was no privity.
The complaint was sufficient, and the court committed no error by overruling the demurrer.
The last error assigned in the superior court was the overruling of the motion for a new trial.
Twenty-five reasons are assigned in the written motion for a new trial, and each of these is argued at length and with much apparent force and plausibility by the learned counsel for appellants. Some of these relate to the alleged misconduct of the presiding judge in the interrogation of witnesses and interruptions of counsel while conducting the examination. Others have reference to the introduction and rejection of testimony, etc.
We have examined all these alleged reasons and have given the matters involved in this appeal a careful examination.
The result reached by the judgment impresses us as a just and proper one, and if any errors were committed they were of a technical nature, and have not harmed the appellants, inasmuch as' the judgment is quite as favorable to them as they had a right to ask, and, we will be pardoned for suggesting, only $20 more than the amount the appellants offered to confess judgment for.
The point most confidently relied upon by the appellants seems to be that the appellee had defended the replevin suit before the justice of the peace, to which said *482appellee was confessedly not a party, but in which it is urged it acted for the mortgagor and owner of the property. The facts are far from showing that appellee is concluded by that judgment. There was no issue in that case, as to any claim on account of appellee’s mortgage, and the appellants did not even offer- to show any arrangement between the defendants in that suit and the present appellee, in pursuance of which the appellee conducted the defense.
Filed May 12, 1893.
The record shows that the judgment in question was rendered by default and no appeal could have been taken from it by the appellee in the present case, and it is not conclusively shown that appellee did anything there, by virtue of which the judgment is binding upon it.
There was no available error.
Judgment affirmed.